Citation Nr: 0511134	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  95-39 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of 
Puerto Rico


THE ISSUE

Evaluation of degenerative joint disease of the lumbar spine, 
L4-5 bulging disc,  currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had service from January 1967 to June 1967 and 
had inactive duty for training (INACDUTRA) from December 11, 
1992 to December 13, 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, VA Regional Office (RO).  

Service connection for a back disability was granted in an 
August 1994 rating decision and a 20 percent evaluation was 
assigned.  The appellant appealed.  By rating decision dated 
in September 2004, a 60 percent evaluation was assigned 
effective the date of the initial claim.  

This case has previously come before the Board.  In April 
1997 and July 2003, the Board remanded the matter to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine, L4-5 
bulging disc, is manifested by no more than forward flexion 
of the thoracolumbar spine of 30 degrees or less.  

2.  Neurological impairment of the left lower extremity is no 
more than mild.  Neurological impairment of the right lower 
extremity is no more than moderate.  




CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine, L4-5 bulging 
disc is no more than 60 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (prior to September 26, 2003); 
Diagnostic Codes 5235, 8520, 8521 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Generally, the effective date may be no 
earlier than the effective date of the liberalizing 
regulation.  

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the 
thorocolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or the combined range 
of motion of the cervical spine greater 
than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour 
or vertebral body fracture with loss of 
50 percent or more of the height.  

20 percent -- Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of 
the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in October 2002 and February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement of the case in September 
2004.  Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection for degenerative joint disease 
of the lumbar spine.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ has assigned a 60 percent evaluation for the 
entire appeal period.  Accordingly, the issue is whether a 
rating in excess of 60 percent for lumbar spine degenerative 
disc disease is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.

The Board notes that the AOJ has addressed both sets of 
amendments in the September 2004 rating decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds an evaluation in excess of 60 percent is not 
warranted.  In regard to a rating based on incapacitating 
episodes under the revised criteria, the maximum evaluation 
is 60 percent.  The Board notes that nothing in the record 
reflects that a doctor has prescribed bed rest.  Thus, even 
if we assume the appellant had periods of incapacitation 
lasting 1 to 2 weeks, every 2-3 month, a higher evaluation is 
not warranted.  The Board notes that a 60 percent evaluation 
is the maximum evaluation under Diagnostic Code 5293.  Thus, 
rating the appellant under intervertebral disc disorder would 
not result in a higher evaluation.  

In addition, a higher evaluation is not warranted under 
Diagnostic Code 5292 or 5295, or based on the new rating 
formula for diseases of the spine.  A 40 percent evaluation 
is the maximum evaluation under Diagnostic Code 5292 and 
5295.  Even in consideration of the neurological impairment 
of the right and left lower extremity, an evaluation in 
excess of 60 percent is not warranted.  The Board notes there 
is a conflict in the evidence.  More specifically, one of the 
November 2002 VA examination reports reflects no neurologic 
deficits, while the October 2002 VA examiner and the June 
2004 examiners determined there was neurological deficit.  
The Board notes the June 2004 examiner reviewed the claims 
file and provided a complete rationale for his opinion.  
Regardless, the evidence does not show a higher evaluation is 
warranted.  The latter examination reports show minimal 
sensory deficit on the left warranting no more than a 10 
percent evaluation.  On the right, weakness was noted with 
strength testing of 3/5 warranting no more than a 20 percent 
evaluation.  The October 2002 VA examiner specifically noted 
no Goldthwaite's sign.  In addition, under the new criteria, 
even if we concede actual limitation of motion, or even no 
motion due to pain, an evaluation in excess of 40 percent is 
not warranted.  The Board notes that the appellant's back is 
not ankylosed.  Thus, an evaluation in excess of 60 percent 
is not warranted under the either the old or new criteria.  

Stated differently, the veteran asserted at the beginning of 
the appeal that he should be assigned a higher evaluation.  
He was correct.  His initial evaluation was eventually 
increased to 60 percent from 20 percent.  However, the facts 
in this case do not warrant an evaluation in excess of 60 
percent regardless of the legal theory involved.  If rated as 
disc syndrome, 60 percent is the maximum evaluation, and he 
has been assigned that evaluation.  If separately rated on 
the basis of limitation of motion and neurologic deficit in 
the lower extremities, the combined disability does not 
warrant an evaluation in excess of 60 percent.  Rather, a 
maximum evaluation for limitation of motion would warrant 40 
percent with 10 and 20 percent evaluations for the lower 
extremities respectively.  The combined evaluation would 
reach 57 percent, rounded to 60 percent, the evaluation 
currently assigned.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

An evaluation in excess of 60 percent for degenerative joint 
disease of the lumbar spine, L4-5 bulging disc is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


